340 S.W.3d 197 (2011)
Eldon BUGG, Appellant,
v.
Kevin SCHMIDT, Respondent.
No. WD 72665.
Missouri Court of Appeals, Western District.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied June 28, 2011.
Eldon K. Bugg, Appellant pro se.
Gerard Eftink and James G. Eftink, Raymore, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Eldon Bugg filed suit against Kevin Schmidt alleging claims sounding in fraud as it pertained to a skid loader that Schmidt sold to Eldon Bugg's brother, Billy Bugg. Billy Bugg assigned his claims to Eldon Bugg. After Schmidt moved to dismiss these claims, the trial court granted the motion to dismiss.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.